88 N.J. Super. 130 (1965)
211 A.2d 200
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
GEROLD KIRK, FRANK SCHOOLEY, CHARLES WADAS AND RAYMOND VICKNAIR, DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued May 24, 1965.
Decided May 28, 1965.
Before Judges KILKENNY, SULLIVAN and LEWIS.
Mr. Doane Regan argued the cause for appellants (Messrs. Rothbard, Harris & Oxfeld, attorneys).
Mr. Philip R. Glucksman argued the cause for respondent (Mr. Brendan T. Byrne, County Prosecutor of Essex County, attorney; Mr. John J. Francis, Jr., Assistant Prosecutor, of counsel and on the brief).
PER CURIAM.
The judgments of conviction are affirmed essentially for the reasons expressed by Judge Glickenhaus, then of the Essex County Court, as set forth in his opinion reported in 84 N.J. Super. 151 (Cty. Ct. 1964).